Case 2:19-cv-08100-KM-JBC Document 43 Filed 01/22/21 Page 1 of 1 PageID: 675




     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                           No. 21-1018

                            William Kaetz v. The United States, et al

                               (District Court No. 2-19-cv-08100)

                                           ORDER

It appearing that a timely post-decision motion of a type specified by Fed. R. App. P. 4(a)(4), is
pending in the District Court, it is hereby ORDERED that the above-entitled appeal(s) is(are)
stayed pending disposition of the motion. The parties are directed to file written reports
addressing the status of the pending motion on 02/22/2021 and every thirty (30) days thereafter
until the last motion is decided. The stay will automatically expire upon entry of the order
disposing of the last post-decision motion.

This stay does not apply to the obligation to pay filing and docketing fees or the filing of the
case opening forms. These obligations must be fulfilled within the time specified by the Federal
Rules of Appellate Procedure and Third Circuit Local Appellate Rules.

It should be noted that, pursuant to Fed. R. App. P. 4(a)(4)(B)(ii), any party who wishes to
challenge the order disposing of the post-decision motion must file a notice of appeal, or an
amended notice of appeal. The notice of appeal or amended notice of appeal must be filed within
the time prescribed by Fed. R. App. P. 4(a), measured from the date of entry of order disposing
of the last remaining post-decision motion.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Dated: January 22, 2021
JK/cc: William F. Kaetz
       John B. McCusker, Esq.                               A True Copy :

       J. Andrew Ruymann, Esq.

                                                                  Patricia S. Dodszuweit, Clerk
